Citation Nr: 0101309	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Manila, Philippines, VA 
Regional Office (RO), which found that the appellant had no 
recognized military service with the Armed Forces of the 
United States and was not eligible for VA benefits.



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no qualifying service, including service as a member of 
the Philippine Commonwealth Army, or the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In his application for VA benefits, received in February 
1999, the appellant reported service in the United States 
Armed Forces in the Far East (USAFFE) from December 1941 to 
February 1946.  Accompanying his application was a document 
dated November 1996 from the Armed Forces of the Philippines, 
Office of the Adjutant General indicating that he served in 
"Hq & Hq Sv Co, 88th Inf Regt, CAC," and that his name was 
carried on the "Approved Revised Reconstructed Guerilla 
Roster of 1948."

In January 1999, the RO requested that the service department 
(Army Reserve Personnel Center-ARPERCEN) verify the 
appellant's service and furnished APERCEN with the 
information supplied by the Philippine Armed Forces' Adjutant 
General's Office.  The RO provided the appellant's full name, 
date of birth and other identifying information.  In May 
1999, ARPERCEN reported that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In his notice of disagreement, received in July 1999, the 
appellant claimed that he was entitled to nonservice-
connected pension benefits based on his service with the 
Armed Forces of the United States during WW II.  In support 
of his claim he submitted a private medical record showing 
treatment for medical conditions in June 1999.


Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Analysis

As the appellant did not submit service information meeting 
the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service.  The RO requested verification of the appellant's 
service from ARPERCEN.  In the request for verification, the 
RO reported the identifying information regarding the 
appellant provided to the RO by the appellant.

In May 1999, ARPERCEN reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As noted above, the Court has 
held that a service department determination as to whether or 
not an individual had qualifying service is binding on VA.  
See Duro; Dacoron.  

In the January 1999 request, the RO provided the appellant's 
full name, including his middle name, date of birth, service 
number and dates of claimed service.  The appellant has 
submitted no additional information that would warrant 
another request for verification.  

Although the record contains a certification from the Office 
of the Adjutant General verifying the appellant's service in 
Hq & Hq Sv Co, 88th Inf Regt, CAC, VA is not bound by 
Philippine Army determinations of service.  The Court has 
held that a service department determination as to an 
individual's service shall be binding on VA.  See Duro; 
Dacoron.  

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

